               Case 2:19-mj-00652-EJY Document 19 Filed 02/23/21 Page 1 of 4




     OSVALDO E. FUMO, ESQ.
     Nevada bar No. 5956
 2   PITARO & FUMO, CHTD.
     601 Las Vegas Boulevard, South
 3   Las Vegas, Nevada 89101
     Phone: 702.474.7554 Fax: 702-474-4210
 4   Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
 5   JOHNATHAN ALBERTO GUTIERREZ
 6
                                   UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
                                                ***
 8

 9   UNITED STATES OF AMERICA,                    )          2: 19-mj-652-EJY
10
                                                  )
                                                  )
11                   Plaintiff,                   )
                                                  )          STIPULATION AND ORDER TO
12   V.                                           )          CLOSE CASE AND VACATE
                                                  )          REQUIREMENT HEARING
13   JOHNATHAN ALBERTO GUTIERREZ,                 )
                                                  )
14                                                )          (First Request)
                                                  )
15                   Defendants.                  )

16
            IT IS HEREBY STIPULATED by and between JOHNATHAN ALBERTO
17
     GUTIERREZ, Defendant, by and through his counsel OSVALDO E. FUMO, ESQ., and the
18

19   United States ofAmerica, by and through, RACHEL KENT, that the hearing in the above­

20   captioned case cun-ently set for February 23, 2021, at 10:00 a.m., be vacated and closed.
21
            This Stipulation is entered into for the following reasons:
22
            I. Counsel has spoken to his client and he has compl�ted all ofrequfrements. (Exhibit
23

24
                A)

25          2. Counsel for the government has no opposition to vacate and close case.
26
            3. Counsel was provided proof by Mr. Gutien-ez that he has completed his requirements
27
                at this time.
28


                                                      -1 -
                Case 2:19-mj-00652-EJY Document 19 Filed 02/23/21 Page 2 of 4




          4. For all the above-stated reasons, the ends ofjustice would best be served by vacating
 2
                and closing case.
 3
          DATED this 18th day of August 2020.
 4
                                               Respectfully submitted.
 5
                                               NICHOLAS TRlJTANICH
 6   PITARO & FUMO, CHTD.                      UNITED STATES ATTORNEY
 7

 8
          Isl                                  ----'l'--"'sl'-----------------1
 9   OSVALDO E. FUMO, ESQ.                     RACHEL KENT, ESQ.
     601 LAS VEGAS BOULEVARD, SOUTH            ASSISTANT UNITED STATES ATTORNEY
10
     LAS VEGAS, NEVADA 89101                   501 LAS VEGAS BOULEVARD, SOUTH
11   ATTORNEY FOR DEFENDANT                    LAS VEGAS, NEVADA 89101
     GUTIERREZ
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
               Case 2:19-mj-00652-EJY Document 19 Filed 02/23/21 Page 3 of 4



     OSVALDO E. FUMO, ESQ.
     Nevada bar No. 5956
 2   PITARO & FUMO, CHTD.
     601 Las Vegas Boulevard, South
 3   Las Vegas, Nevada 89101
     Phone: 702.474.7554 Fax: 702-474-4210
 4   Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
 5   JOHNATHAN ALBERTO GUTIERREZ
 6
                                    UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
                                                 ***
 8

 9   UNITED STATES OF AMERICA,                   )         2: 19-mj-652-EJY
10
                                                 )
                                                 )
II                   Plaintiff,                  )
                                                 )
12   V.                                          )
                                                 )
13   JOHNATHAN ALBERTO GUTIERREZ,                )
                                                 )
14                                               )
                                                 )
15                   Defendants.                 )

16                                        FINDINGS OF FACT

17           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

18   Court finds:

19          1. Counsel has spoken to his client and he has completed all of requirements. (Exhibit

20              A)
21
            2. Counsel for the government has no opposition to vacate and close case.
22
            3. Counsel was provided proof by Mr. Gutierrez that he has completed his requirements
23

24
                at this time.

25          4. For all the above-stated reasons, the ends of justice would best be served by vacating
26              and closing case.
27

28


                                                     -3-
                 Case 2:19-mj-00652-EJY Document 19 Filed 02/23/21 Page 4 of 4




                                                    ORDER
 2            IT IS ORDERED that HEARING currently scheduled for February 23, 2021 at the hour
 3     of 10:00 a.m., be vacated and that case is closed.
 4            Dated this 23rd day of February, 2021
 5

 6
                                                    U.S. MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

_ _,
')�



24

25

26

27

28


                                                       -4-
